Citation Nr: 0323640	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma, including as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969, 
to include service in Vietnam.  He also served with the 
reserve.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In May 2001, the Board granted service 
connection for post-traumatic stress disorder and remanded 
the issue of entitlement to service connection for asthma for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

Subsequent to the Board's May 2001 remand, the veteran raised 
the issue of entitlement to service connection for 
hypertension in August 2001.  A May 2002 rating decision 
denied service connection for hypertension and the veteran 
was notified of the decision by a letter issued on June 3, 
2002.  A Statement of the Case, addressing the issue was sent 
to the veteran on May 15, 2003, and he was advised to read 
the enclosed VA Form 9 carefully as it provided information 
on how to continue his appeal and how much time he had to do 
so.  The veteran's VA Form 9, dated July 30, 2003 is of 
record.  A note on the document indicates that it was 
"untimely" filed, but there is no indication that the RO 
notified the veteran of this determination.  As the issue of 
whether the veteran submitted a timely substantive appeal 
with regard to this issue is a separate issue not currently 
in appellate status, the Board refers the issue to the RO for 
appropriate action.


FINDING OF FACT

There is no competent evidence of record etiologically 
linking asthma to the veteran's service or any exposure to 
herbicides in Vietnam.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by military service 
or in-service exposure to herbicides or any other incident 
therein.  38 U.S.C.A. §§ 1110, 1116, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in August 2001, that VA would obtain all 
relevant evidence in the custody of VA or any other federal 
agency he identified.  He was also advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
advised of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), in the August 2001 
letter.  Further, after VA was unable to independently secure 
private treatment records identified by the veteran, in a 
July 2002 letter, he was advised of this fact and requested 
to obtain the outstanding records.  The duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant was notified of the need for a VA examination, and 
one was accorded him.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to further notify the 
appellant of any inability to obtain records beyond the July 
2002 letter does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses that could be associated 
with asthma.  His December 1966 pre-induction medical history 
report indicates that he did not have asthma and the 
accompanying examination report shows that evaluation of his 
lungs and chest was normal.  An August 1967 health 
questionnaire again notes the veteran denied ever having 
asthma.  

A February 1969 separation medical history report indicates 
that the veteran had never had asthma and the accompanying 
medical examination report shows that evaluation of his lungs 
and chest was normal.  In May 1969, prior to his discharge 
from service, the veteran indicated that there had been no 
change in his medical condition since a February 1968 
examination.  

VA and private treatment records, dating from May 1991 to 
February 1999, show initial treatment for asthma in May 1991.  
Following a May 1991 evaluation, Eddie M. Williams, M.D., 
indicated that the veteran had noticed some wheezing and 
shortness of breath following the development of an upper 
respiratory tract infection approximately one month before 
the evaluation.  The diagnoses included asthmatic bronchitis, 
set up by a recent viral infection, and hypersensitive 
airways disease.  In September 1993 and March 1998, the 
veteran underwent bilateral endoscopic ethmoidectomy for 
recurrent nasal polyposis.  Ongoing treatment records show 
intermittent complaints of asthmatic attacks.

A June 1998 VA general medical examination report notes that 
the veteran attributed his complaints of asthma to in-service 
exposure to Agent Orange.  The veteran gave a history of 
being diagnosed with asthma in 1983.  The diagnosis was 
asthma.

During a July 1999 personal hearing, the veteran testified 
that he was first diagnosed with asthma in 1979 when his 
employer had him see a physician for his breathing problems.  
The veteran's wife also testified that she believed his 
asthmatic symptoms began prior to 1979.  The veteran 
testified that he had been employed as both a mechanic and 
janitor since his discharge from service.

At a February 2001 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he was initially 
diagnosed with asthma in 1979.  His representative noted that 
the veteran's wife believed he had exhibited symptoms years 
before 1979, but that he would not see a physician.  He 
denied any breathing problems prior to service and testified 
that he did have minor problems breathing while in Vietnam, 
however, he did not seek treatment for those problems.  He 
first sought over-the-counter medication for his symptoms 
when he returned to the United States.  This self-treatment 
continued until the late 1970's when he first sought medical 
intervention.  The veteran admitted that no physician had 
actually linked his asthma to exposure to Agent Orange or any 
other herbicide.

In an August 2001 letter, Allan M. Weldon, M.D., indicates 
that the veteran had been his longtime patient and was 
treated for asthma/reactive airway disease.  The physician 
confirmed that the veteran had considerable difficulty with 
asthma over the years and was frequently treated with 
Prednisone, as well as inhalers.

An August 2002 VA respiratory examination report shows the 
veteran's claims file was reviewed.  The veteran denied any 
asthmatic symptoms in service and indicated that he was 
initially diagnosed with asthma in 1985.  A pulmonologist's 
interpretation of recent pulmonary function tests was of 
early small airway dysfunction and well-controlled asthma 
with an onset in 1985.  

In a November 2002 VA examination, conducted by the same 
physician as the August 2002 VA examination, it was again 
noted that the veteran's claims file had been reviewed.  The 
physician opined that it was unlikely that the veteran's 
asthma was related to his period of military service and 
"especially" unlikely related to any herbicide exposure. 

Analysis

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  The last date on which a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last 
date on which he served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii).  Asthma is not a 
presumptive disorder under the provisions of 38 C.F.R. § 
3.309(e) (2002).  

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  
Therefore, the veteran's asthma is not presumed by law to 
have been incurred in service as a result of herbicide 
exposure.  38 U.S.C.A. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).

Where entitlement to service connection for a disorder on a 
presumptive basis is not established, a veteran is not 
precluded from establishing service connection for a claimed 
disability on a direct incurrence basis under the provisions 
of 38 U.S.C.A. § 1110.  See Combee v. Brown, 34 F.3d. 1039 
(Fed. Cir. 1994).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, and that the appellant still has 
such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  Id.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, or 
if competent evidence relates the present disorder to that 
symptomatology.  Id.

In this regard, while the veteran served in Vietnam and was 
exposed to Agent Orange, the preponderance of the evidence 
does not show that any currently diagnosed asthma is directly 
related to his active service or any incident therein.  
Although the evidence clearly shows that he was diagnosed 
with asthma in 1991, more than 20 years after his discharge 
from service, there is no competent medical evidence 
etiologically linking it to his service, or any incident 
therein.  In fact, the November 2002 VA examiner expressly 
opined that the veteran's asthma was unlikely related to his 
service or any herbicide exposure.  In this respect, although 
he and his wife have testified and reported that the 
appellant had asthmatic symptoms both during and after his 
return from Vietnam, they are not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds that a 
preponderance of the evidence is against granting entitlement 
to service connection for asthma.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
asthma must be denied.  


ORDER

Service connection for asthma is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

